REASONS FOR ALLOWANCE
Note:   The present application is being examined under the pre-AIA  first to invent provisions.
This notice of allowance is in response to communications filed June 2, 2022.
 
Allowable Claims
1.         Claims 1-15, 17-18 and 20-28 are allowed over the prior art of record.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on May 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. None of the references presented in the most recently filed IDS reasonably disclose or suggest, alone or in combination, the dressing material as presently claimed in claims 1 and 23.
 
Terminal Disclaimer
3.	The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,425,478 and U.S. Patent No. 10,245,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.         Please refer to section 24 on page 12 of the Non-final rejection dated March 2, 2022 for examiner’s statement of reasons for allowance.




Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781